NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Miller on 26 July 2022.

The application has been amended as follows: 
-In lines 7-8 of claim 1, replace the phrase “the fill path of the drug delivery device;” with --the fill path coupled to the reservoir;--
-Amend line 3 of claim 8 by adding the word --a-- prior to the word “tub”
-Amend claim 9 to depend on --claim 8-- instead of “claim 9”
-Amend line 2 of claim 9 such that the word --the-- is inserted prior to the phrase “sealable container” and also inserted prior to the phrase “fill path”
-Amend claim 11 to depend on --claim 10-- instead of “claim 11”
-Amend claim 12 to depend on --claim 11-- instead of “claim 12”
-Amend claim 17 to depend on --claim 16-- instead of “claim 17”
-Amend claim 18 to depend on --claim 9-- instead of “claim 1”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record was determined to be Brown et al. (US 2005/0147527) and Parker et al. (US 8,747,739).  Brown et al. disclose a method of sterilizing an object 12 within a sealable container 11 wherein an object is sterilized within a sealable container by connecting a path (conduit 21) to a seal (sealable gas port 14) via a port in a vacuum chamber 32 but is silent in regard to using the path to supply a liquid drug into a reservoir of the object.  Parker et al. disclose a method of maintaining disinfection of medical equipment 10 by connecting a seal (valves 15) of a sealable container (tray 11) and pouch 25 using a fill path (port 27) but is also silent in regard to using the path to supply a liquid drug into a reservoir of the equipment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774